Case 3:20-cv-00387-TAD-KDM Document 30 Filed 05/24/21 Page 1 of 4 PageID #: 78




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 CHRISTOPHER MORRIS                                      CASE NO. 3:20-CV-00387

 VERSUS                                                  JUDGE TERRY A. DOUGHTY

 SAMMIE BYRD                                             MAG. JUDGE KAYLA D. MCCLUSKY


                             REPORT AND RECOMMENDATION

        On March 26, 2020, attorney L. Clayton Burgess, on behalf of his client, Christopher

 Morris, filed the instant suit in federal court against Sammie Byrd, alleging violations of his civil

 rights under 28 U.S.C. 1983. [doc. # 1]. On March 26, 2021, Mr. Burgess moved to withdraw as

 counsel because he has been unable to contact Mr. Morris for many months, despite numerous

 attempts. [doc. # 22]. The court granted the motion. [doc. # 24]. Further, the court ordered that

 within thirty days, Mr. Morris must either enroll new counsel or file a notice with the Clerk of

 Court that he intends to represent himself. [doc. # 25]. The court cautioned Mr. Morris that

 failure to comply could result in the dismissal of his case for failure to prosecute. [doc. # 25].

        Though notice was mailed to Mr. Morris at his last known address, the mail was returned

 as undeliverable. [doc. # 26]. The time for compliance expired, but Mr. Morris did not comply

 with the order. Accordingly, an order to show cause was issued on May 4, 2021, directing Mr.

 Morris to show cause in writing why he failed to comply with the court’s order. [doc. # 28]. Mr.

 Morris was ordered to either enroll new counsel or file a written document with the court that he

 intends to represent himself in belated compliance with the prior order and was further ordered to

 update his address. [doc. # 28]. Once again, notice was mailed to Mr. Morris but was returned as
Case 3:20-cv-00387-TAD-KDM Document 30 Filed 05/24/21 Page 2 of 4 PageID #: 79




 undeliverable. [doc. # 29]. The time for compliance with the court’s order to show cause has

 expired, and Mr. Morris has not complied.

                                          Law and Analysis

        The Federal Rules of Civil Procedure provide that “[i]f the plaintiff fails to prosecute or

 to comply with these rules or a court order, a defendant may move to dismiss the action or any

 claim against it.” FED. R. CIV. P. 41(b). The Supreme Court has interpreted this rule as

 authorizing the district court to dismiss an action sua sponte, even without a motion by

 defendant. Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962). The Fifth Circuit has noted

 that “[t]he power to invoke this sanction is necessary in order to prevent undue delays in the

 disposition of pending cases and to avoid congestion in the calendars of the [d]istrict [c]ourts.”

 McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).

        To the extent that the applicable statute of limitations eventually may bar plaintiff from

 re-filing the instant suit, then dismissal at this juncture effectively will constitute dismissal “with

 prejudice,” which is “an extreme sanction that deprives the litigant of the opportunity to pursue

 his claim.” Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190 (5th Cir. 1992) (internal

 quotations omitted). Dismissal with prejudice for failure to prosecute or to comply with a court

 order is warranted only where “a clear record of delay or contumacious conduct by the plaintiff

 exists and a lesser sanction would not better serve the interests of justice.” See Millan v. USAA

 General Indem. Co., 546 F.3d 321, 325 (5th Cir. 2008) (citations and internal quotation marks

 omitted). Additionally, the Fifth Circuit generally requires the presence of at least one of three

 aggravating factors: “(1) delay caused by [the] plaintiff himself and not his attorney; (2) actual

 prejudice to the defendant; or (3) delay caused by intentional conduct.” Id.

        The undersigned finds that the requirements for a dismissal with prejudice are satisfied in

                                                    2
Case 3:20-cv-00387-TAD-KDM Document 30 Filed 05/24/21 Page 3 of 4 PageID #: 80




 this case. As discussed above, Mr. Morris has ignored more than one court order. Furthermore,

 dismissal of the case may be the least sanction where, as here, there is every indication that he no

 longer wishes to pursue his cause of action. 1 Finally, Mr. Morris’s frequent disregard of court

 orders 2 reflects his own contumaciousness or “stubborn resistance to authority” 3 which is

 personally attributable to him as a litigant unrepresented by counsel. 4

                                                 Conclusion

        Upon consideration, the court is constrained to find that this matter is subject to dismissal

 for failure to prosecute/heed orders of the court. FED. R. CIV. P. 41. Accordingly,

        IT IS RECOMMENDED that the instant suit be DISMISSED, with prejudice. FED. R.

 CIV. P. 41(b).

        Under the provisions of 28 U.S.C. §636(b)(1)(C) and FRCP Rule 72(b), the parties have

 fourteen (14) days from service of this Report and Recommendation to file specific, written

 objections with the Clerk of Court. A party may respond to another party=s objections within

 fourteen (14) days after being served with a copy thereof. A courtesy copy of any objection or

 response or request for extension of time shall be furnished to the District Judge at the time of

 filing. Timely objections will be considered by the District Judge before the Judge makes a final


        1
           If Mr. Morris disputes this inference, he may so demonstrate in his objection to the
 instant report and recommendation.
        2
         This report and recommendation itself provides Mr. Morris with further notice of his
 non-compliance.
        3
            See Millan, 546 F.3d at 325.
        4
           While the court is aware that Mr. Morris is not represented by counsel, “’the right of
 self-representation does not exempt a party from compliance with relevant rules of procedural
 and substantive law.’” Kersh v. Derozier, 851 F.2d 1509, 1512 (5th Cir. 1988) (quoting Birl v.
 Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).

                                                   3
Case 3:20-cv-00387-TAD-KDM Document 30 Filed 05/24/21 Page 4 of 4 PageID #: 81




 ruling.

           A PARTY’S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

 FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS

 REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE

 SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

 FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

 FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.

           THUS DONE in Chambers on this 24th day of May, 2021.




                                                         KAYLA D. MCCLUSKY
                                                    UNITED STATES MAGISTRATE JUDGE




                                              4
